DETAILED ACTION
Status of Claims:
Claims 17, 19-28 and 32-36 are pending.
Claims 24, 32, 33, and 34 are amended.
This Action is Made Final.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/02/2022 have been fully considered but they are not persuasive. The applicant argues that in Lemoine both conditions have to be satisfied in order to initiate aeration or to stop aeration, unlike the instant invention which has a “first to occur” strategy. This argument is not persuasive first because, in addition to teaching a minimum time requirement, Lemoine also teaches a maximum time (see para. 0070). The use of a maximum time requirement would be a first to occur limitations. This argument is also not persuasive because it is against the references individually, not the modification of Rosen with Lemoine. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The Declaration under 37 CFR 1.132 filed 11/02/2022 is insufficient to overcome the rejection of claims 17, 19-28 and 32-36 based upon 35 USC 103 as set forth in the last Office action because:  The arguments presented in the Declaration are not persuasive for the same reasons as above. Additionally the Declaration argues that Rosen is directed to a different treatment strategy. This argument is not persuasive because the goal of the process steps does not add weight to the invention and the motivation for a combination does not need to be the same in the prior art as the instant invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 33, 17, 32 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Rosen et al (USPN 7,332,093) in view of Lemoine et al (US 2010/0065494).

Regarding Claim 33:
	Rosen teaches the method of controlling a wastewater treatment plant and reducing N20 (nitrification and denitrification are controlled therefore there will be some N2O reduction) emissions from the plant where the plant comprises at least one process tank (SBR tank) (see fig. 4, col. 12 lines 34-35) for containing wastewater, an aeration structure configured to aerate the wastewater in the process tank (see fig. 4), at least one sensor (see col. 3 lines 66-67) for detecting a first tank parameter and a second tank parameter wherein the first and second tank parameters are selected from a group consisting of nitrate concentration, nitrite concentration, and ammonium concentration determined in the wastewater in the process tank (NO3 and NH4 are the system parameters) (see col. 12 lines 50-55), a control unit for controlling the aeration structure wherein the control unit comprises a computer having a memory and configured to determine a first event and a second event (the controller receives the information from the sensors and is able to process the information, therefore there is a computer and memory), and wherein first (A less than an) and second (A less than adn) threshold values for the first and second tank parameters are stored in the memory (see col. 7 lines 7-16, 36-39), the method comprising: reducing the N20 emissions from the wastewater treatment plant while treating the wastewater in the at least one process tank by controlling the alternating frequency (the aeration and non-aeration stages are controlled therefore the frequency is controlled)between phases of increased aeration and phases of decreased aeration by (aeration and stopping aeration) (see col. 12 lines 34-40, col. 3 line s15-19): increasing aeration to the wastewater in the process tank when the first event occurs (nitrification is facilitated by aeration) (see col. 12 lines 34-40), wherein the first event is when the first threshold value of the first tank parameter is reached (when A is less than an) (see col. 7 lines 7-16); and decreasing the aeration to the wastewater in the process tank when the second event occurs (stopping aeration and keeping the aeration turned off) (see col. 3 lines 15-19), wherein the second event is when the second threshold value (A less than aDN) (see col. 7 lines 36-39) of the second tank parameter is reached.
	Rosen does not teach a first and second predetermined time period stored in the memory, increasing aeration when the first predetermined time period expiring occurs first or the second predetermined time period expiring occurs first.
	Lemoine teaches increasing aeration after a first predetermined time period (activating aeration only after a maximum time) and decreasing aeration after a second predetermined time period (stopping aeration only after a maximum time) (see para. 0070).
	Rosen and Lemoine are analogous inventions in the art of nitrification and denitrification control. It would have been obvious to one skilled in the art before the effective filing date of the invention to add the predetermined time periods (maximum times) of Lemoine to the control memory of Rosen because it allows the system to control aeration in the event of failures in the control system (see Lemoine para. 0070). As the maximum time periods are set they are stored in the memory.

Regarding Claim 17:
	Rosen, as previously modified, teaches the method according to claim 33, wherein the first and second tank parameters are identical (same parameters are used) (see col. 12 line 50-col. 13 line 5).

Regarding Claim 32:
	Rosen teaches the wastewater treatment plant comprising: at least one process tank for containing wastewater; an aeration structure configured to aerate the wastewater in the process tank (SBR with aeration system) (see fig. 4, col. 12 lines 34-35); at least one sensor for detecting a first tank parameter and a second tank parameter (see col. 3 lines 66-67) wherein the first and second tank parameters are selected from a group consisting of nitrate concentration, nitrite concentration, and ammonium concentration determined in the water in the process tank (see col. 12 lines 50-col. 13 line 56); a control unit comprising a computer having a memory and configured to determine a first and a second event (see col. 10 lines 21-30) (the controller receives the information from the sensors and is able to process the information, therefore there is a computer and memory), a first and second threshold value are stored in the memory (controller uses the preset thresholds to control aeration therefore they are stored in the memory); wherein the control unit is configured to reduce the N2O emissions (the same system will have the same result) from the wastewater treatment plant while treating the wastewater in the at least one process tank by controlling the alternating frequency (aeration and non-aeration stages are controlled therefore the frequency is controlled) between phases of increased aeration and phases of decreased aeration: a. increasing aeration to the wastewater in the process tank when the first event occurs, wherein the first event is one when the first threshold value of a first tank parameter is reached phase (controlling aeration) (see col. 7 lines 26-28); b. decreasing aeration to the wastewater in the process tank when the second event occurs, wherein the second event is one where the second threshold value of a second tank parameter is reached (keeping aeration off) (see col. 7 lines 45-49).
	Rosen does not teach a first and second predetermined time period stored in the memory, increasing aeration when the first predetermined time period expiring occurs first or the second predetermined time period expiring occurs first.
	Lemoine teaches increasing aeration after a first predetermined time period (activating aeration only after a maximum time) and decreasing aeration after a second predetermined time period (stopping aeration only after a maximum time) (see para. 0070).
	Rosen and Lemoine are analogous inventions in the art of nitrification and denitrification control. It would have been obvious to one skilled in the art before the effective filing date of the invention to add the predetermined time periods (maximum times) of Lemoine to the control memory of Rosen because it allows the system to control aeration in the event of failures in the control system (see Lemoine para. 0070). As the maximum time periods are set they are stored in the memory.

Regarding Claim 34:
	Rosen, as previously modified, teaches the method of claim 33 further comprising: wherein increasing the aeration to the wastewater causes the wastewater to be subjected to a nitrification phase (aerated in the N-phase) (see Rosen col. 7 lines 7-10); wherein decreasing the aeration to the wastewater causes the wastewater to be subjected to a denitrification phase (DN-phase aeration is off) (see Rosen col. 7 lunes 47-49); wherein the first tank parameter is the ammonia concentration of the wastewater; wherein the second tank parameter is the ammonia concentration in the wastewater; wherein the second threshold value for the ammonia concentration in the wastewater is a relatively high threshold ammonia concentration value (terminate DN phase when NH4 is over limit) (see Rosen fig. 5) compared to the first threshold value for the ammonia concentration; wherein the first threshold value for the ammonia concentration in the wastewater is a relatively low threshold ammonium concentration value (NH4 lower than NH4low) compared to the second threshold value for the ammonia concentration; and wherein the relatively high and relatively low threshold ammonium concentration values control the alternating frequency between phases of increased aeration and phases of decreased aeration and has the effect of shortening the nitrification phase and decreasing the magnitude of N20 emissions from the wastewater treatment plant (as the same method steps are used, alternating between nitrification and denitrification based on NH4 concentration, the same result of decreasing the magnitude of N2O will occur).

Claim 19-22, 25, 27, 28, 35 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Rosen et al (USPN 7,332,093) and Lemoine et al (US 2010/0065494) as applied to claim 33 and 34 above, and further in view of Andersen (WO 2015/062613, cited in IDS).

Regarding Claim 19:
	Rosen, as previously modified, teaches the method according to claim 33, wherein aeration of the at least one process tank is decreased when a third threshold value of a third tank parameter is reached (turning off aeration for a third parameter) (see col. 13 lines 51-57).
	Rosen does not teach the third tank parameter being N2O determined in the water in the at least one process tank.
	Andersen teaches a tank parameter being N2O determined in the water in the at least one process tank, and controlling aeration based on the N2O (see pg. 2 lines 14-19).
	Rosen and Anderson are analogous inventions in the art of nitrification and denitrification control. It would have been obvious to one skilled in the art before the effective filing date of the invention to add the N2O tank parameter, as disclosed by Andersen, to the system parameters of Rosen because it can minimize oxygen consumption with reduces energy use and N2O production (See Andersen pg. 2 lines 14-19), and it is desirable in Rosen to not waste energy (see col. 12 lines 28-31).

Regarding Claim 20:
	Rosen, as previously modified, teaches the method according to claim 19, wherein at least one of the first, second, and third tank parameters is measured in the water in one of the at least one process tanks (sensor S is within the tank) (see Rosen fig. 1, col. 10 lines 21-24).

Regarding Claim 21:
	Rosen, as previously modified, teaches the method according to claim 20, wherein at least one of the first, second, and third tank parameters is continuously measured at a predefined first time interval (see col. 2, line 24, col. 4 lines 28-31).

Regarding Claim 22:
	Rosen, as previously modified, teaches the method according to claim 19, wherein at least one of the first, second, and third tank parameters is determined by use of mathematical model (determined with formulas) (see col. 9 lines 5-25).

Regarding Claim 25:
	Rosen teaches the method according to claim 19, wherein the aeration structure is continuously controlled based on at least one of the determined first, second, or third tank parameters (see claim 11).

Regarding Claim 27:
	Rosen, as previously modified, teaches the method according to claim 19, further comprising a step of monitoring a substance value for at least one of: Total-N, NH4, NO3, NO2, N20, Total-P, P04- P, COD (Chemical Oxygen Demand), BOD (Biological Oxygen Demand), and DO (Dissolved Oxygen) in the water in the process tank, and wherein at least one of the first, second, and third threshold values is changed in dependency of the monitored substance value until the substance value is decreased (see Rosen col. 12 lines 50-col. 13 line 40).

Regarding Claim 28:
	Rosen, as previously modified, teaches the method according to claim 27, wherein at least one of: Total-N, NH4, NO3, NO2, N20, Total-P, PO4-P, COD (Chemical Oxygen Demand), BOD (Biological Oxygen Demand), and DO (Dissolved Oxygen) is continuously measured at a predefined second time interval (one or more system parameters are continuously monitored) (see Rosen col. 2 lines 19-24).

Regarding Claim 35:
	Rosen, as previously modified teaches the method of claim 34.
	The combination is silent as to the average cycle time.
	Andersen teaches a method wherein the nitrification phase and the denitrification phase constitutes a cycle wherein the duration of one cycle is on average approximately 120 minutes or less (nitrification period of 10-60 minutes and denitrification period of 10 to 60 minutes for a total cycle time of 20 to 120 minutes) (see pg. 18 lines 10-15). Andersen further teaches that the cycle length is adjusted based on the wastewater being treated (see pg. 18 lines 12-15).
	Rosen and Andersen are analogous inventions in the art of controlled nitrification and denitrification wastewater treatment. It would have been obvious to one skilled in the art to set the cycle time of Rosen based on the cycle times in Anderson because they are treating the same type of water with the same type of treatment process. Additionally it would have been obvious to have an average cycle time of approximately 120 minutes, dependent on the waste being treated, in order to optimize the treatment. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re
Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Regarding Claim 36:
	Rosen, as previously modified, teaches the method of claim 33 further including: wherein increasing aeration to the wastewater results in periods of aerating the wastewater; wherein decreasing aeration to the wastewater results in periods where the wastewater is not aerated (stopping aeration) (see Rosen col. 3 lines 15-19).
	The combination does not explicitly teach wherein the first threshold value, the second threshold value, the first predetermined time period, and the second predetermined time period are selected such that on average the periods of aerating the wastewater are shorter than the periods when the wastewater is not aerated.
	Andersen teaches a method of controlling aeration and non-aeration phases wherein the length of the phases is determined based on the measured values of the wastewater (see pg. 18 lines 13-15).
	Rosen and Andersen are analogous inventions in the art of controlled nitrification and denitrification wastewater treatment. It would have been obvious to one skilled in the art to set the cycle time of Rosen based on the cycle times in Anderson because they are treating the same type of water with the same type of treatment process. Given the finite number of predictable solutions (aeration and non-aeration periods of the same length, an aeration period longer than a non-aeration period, and an aeration period shorter than a non-aeration period) it would have been obvious to one skilled in the art to try an average aeration period shorter than the average non-aeration period. An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of the case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. Therefore, choosing from a finite number of identified,
predictable solutions, with a reasonable expectation for success, is likely to be obvious to
a person if ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, E.).

Claims 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Rosen et al (USPN 7,332,093) and Lemoine et al (US 2010/0065494) as applied to claim 31 above, and further in view of Zha et al (US 2008/0314829).

Regarding Claim 23:
	Rosen teaches the method according to claim 33.
	Rosen does not teach determining the tank parameters based on forecast information. 
	Zha teaches tank parameters determined by use of forecast information (see para. 0043).
	Rosen and Zha are analogous inventions in the art of wastewater treatment. It would have been obvious to one skilled in the art to add the forecast information of Zha to the parameters of Rosen because it creates more sophisticated control and is the simple addition of a known control parameter to a known system, obviously resulting in more predictive information, with an expectation of success. 

Regarding Claim 24:
	Rosen, as previously modified, teaches the method according to claim 23, wherein the forecast information is based on information from a group consisting of: information from one or more rain gauges, weather radar, weather forecasts (weather forecast) (see Zha para. 0043), temperature, satellite data, one or more flow measurements in a sewer system, one or more signals from one or more pumping stations arranged in the sewer system, and combinations thereof.

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Rosen et al (USPN 7,332,093), Lemoine et al (US 2010/0065494) and Andersen (WO 2015/062613, cited in IDS) as applied to claim 19 above, and further in view of Morgan (US 2015/0266759).

Regarding Claim 26:
	Rosen, as previously modified, teaches the method according to claim 19, further comprising a step of changing at least one of the first, second, and third threshold values wherein at least one of the first, second, and third threshold values is changed until the energy consumption is decreased (system is controlled to save energy therefore energy consumption is decreased) (see Rosen col. 12 lines 28-31).
	Rosen does not explicitly teach energy consumption in the plant is monitored.
	Morgan teaches monitoring energy consumption with changing process limits (energy saving are known therefore the energy use is monitored) (see para. 0075).
	Rosen, as modified, and Morgan are analogous inventions in the art of wastewater treatment. It would have been obvious to one skilled in the art before the effective filing date to monitor the energy usage while adjusting threshold values of Rosen because it allows energy usage to be optimized (see Morgan para. 0069).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE A NORRIS whose telephone number is (571)272-5133. The examiner can normally be reached M-Th 7:30-5 F: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLAIRE A NORRIS/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        11/13/2022